Jose Flores, as next friend of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 5, 2014

                                      No. 04-13-00888-CV

             SPECIALTY SELECT CARE CENTER OF SAN ANTONIO LLC
                     d/b/a Casa Rio Healthcare and Rehabilitation,
                                      Appellant

                                                v.

                          Jose FLORES, as next friend of Julie Flores,
                                         Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-04577
                         Honorable Karen H. Pozza, Judge Presiding

                                         ORDER
       One of the issues presented in this appeal is the same issue pending in petitions for
review filed in Williamsburg Care Co. L.P. v. Acosta, 406 S.W.3d 711 (Tex. App.—San Antonio
2013, pet. filed), Fredericksburg Care Co. L.P. v. Lira, 407 S.W.3d 810 (Tex. App.—San
Antonio 2013, pet. filed), and Fredericksburg Care Co. L.P. v. Perez, 406 S.W.3d 313 (Tex.
App.—San Antonio 2013, pet. filed). This court has recently abated several other pending
appeals that raised the same issue.

        In light of the pending higher court review of the precedent previously established by this
court, appellant is hereby ORDERED to either file, no later than March 17, 2014, either a motion
to abate this appeal pending the Texas Supreme Court’s resolution of the issue or a written
response explaining why abatement should not be ordered. If appellant desires to file a motion
to abate, appellant should first confer with appellee so as to indicate in the motion whether the
abatement request is a joint request or an opposed request.


                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of March, 2014.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court